Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deirdre C. Glascoe appeals the district court’s orders granting Appellees’ motion for miscellaneous relief and requiring Glas-*54coe to post a supersedeas bond to stay the order pending appeal. We have reviewed the record and find no reversible error. Accordingly, we affirm the order granting miscellaneous relief, which is in accord ■with the April 16, 2010 agreement of the parties. Glascoe’s challenges to that agreement are unavailing. We deny as moot Glascoe’s attack on the supersedeas bond. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.